Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					19-22 June 1824
				
				19 June—Although we have no variety to amuse us or nor any striking incidents to relate I must resort to my old practice of journalizing; and will begin, as I know your anxiety on the subject by stating, that I am a great deal better and resuming my usual tone of spirits—We all met at breakfast in a more social manner than common, and Mr Porterfield who is the quiz of the party was congratulating the other Gentlemen upon the encrease of their appetites when they retorted by rejoicing at the prospect of his soon acquiring strength enough, to ascend the Mountain; and exploit which he declares he will not undertake on foot—The laugh was much against him; as he is a very athletic rough Country Farmer to all appearance formed by nature for such undertakings—Dr Watson sat with us nearly an hour, and for the first time entered upon political topics—He spoke much of Mr. Baldwin who he says is perfectly adored in this part of the Country, and at Pitsburg. He says Baldwin was furious against the President for not appointing him to Mexico; declaring that it had been promised to him some time before his visit to Washington last Winter—Jackson is the popular Idol—An unfortunate accident occurred this afternoon one of the men employed in blowing rocks was much injured by a sudden explosion while in the act of placing the Match—his life is however not in danger and the injury not so great as was at first apprehended—Mr Morgan is much worse and Mr Porterfield talks of going for his Wife tomorrow—Col Bell is to send his Carriage to take us to Church & We played Bagatelle with Johnson and Mr. Foot who has become quite obseqious—20 Mr. Walsh seems to have made a ridiculous blunder in his paper, which will probably give rise to some biting jests from his opponents; more especially as he has been such a sharp critic upon the mistakes of other people—I am very glad to see that he handles the, Review so properly; as putting aside all feelings of personal animosity, the morality of that publication is detestable, and more than commonly pernicious coming from an old man who has filled such respectable stations—He has The Author has however published his own iniquity, and said worse of himself than any one can do for him—I must prepare for Church—Mr Buchanan who called on me with his Lady from Hagers Town, is to preah preach; and is said to be very eloquent—We prepared for Church and ascended the Carriage when a part of the Harness gave way and we were obliged to give up our trip, much to our regret and disappointment—Nothing has occurred worthy of Note through the day Mr Morgan is rather better but still very bad, and no hope of his recovery—Col Bell told us a pathetic story concerning Miss Chandler, and a Nephew of his who died of love for her; he, having been driven by her cruelty from his friends and home to the Western Country, where he soon ended his melancholy career—The Col was not sparing of his good wishes for the Lady’s future happiness with her present spouse—22 I am obliged to close my Letter immediately and can only say we continue well, and that I am as ever most affectionately yours
				
					L C Adams
				
				
					The paper is so bad that it blots—Mr Morgan it is thought will recover—Mr Foot has left us and Mr Clagget goes to day—We propose to leave this on Tuesday next—to meet the Carriage Town at Hagers Town—
				
			